ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_06_FR.txt.                                                                                 670




   OPINION INDIVIDUELLE DE M. LE JUGE AD HOC POCAR

[Traduction]

   Compétence ratione materiae de la Cour au titre de la CIRFT — Interprétation
de l’article 2 de la CIRFT — Responsabilité encourue par l’Etat au regard de la
CIRFT faute d’avoir pris des mesures efficaces pour prévenir et réprimer l’infraction
visée à l’article 2 — Adhésion à l’interprétation faite de l’expression
« toute personne » utilisée à l’article 2 — Large interprétation de l’expres-
sion « toute personne » étayée par l’objet et le but de la CIRFT ainsi que par la
pratique internationale relative à la conclusion de traités analogues —
Nécessité de raisonner autrement pour conclure que l’interprétation de la
définition du terme « fonds » employé à l’article premier doit être réservée au
stade du fond — Définition des « biens » étroitement liée aux faits et donc
ressortissant au fond.

   1. Souscrivant à l’arrêt de la Cour et à sa décision de rejeter les excep-
tions préliminaires soulevées en l’espèce par la Fédération de Russie, je
me bornerai à préciser brièvement ma position sur quelques questions lar-
gement débattues entre les Parties, qui concernent la compétence ratione
materiae de la Cour.
   2. Fidèle à sa jurisprudence, la Cour a rappelé que,
     « pour déterminer si elle a compétence ratione materiae au titre d’une
     clause compromissoire visant les diﬀérends concernant l’interpréta-
     tion ou l’application d’un traité, il lui faut rechercher si les actes dont
     le demandeur tire grief « entrent dans les prévisions » du traité conte-
     nant la clause. Il peut ainsi se révéler nécessaire d’interpréter les dis-
     positions qui déﬁnissent le champ d’application du traité. » (Arrêt,
     par. 57.)
La Cour a ainsi entrepris d’interpréter certaines des dispositions qui déﬁ-
nissent le champ d’application de la convention internationale pour la
répression du ﬁnancement du terrorisme (ci-après la « CIRFT »), le but
étant d’établir en particulier I) si le fait pour tout Etat de ﬁnancer un acte
prohibé par l’article 2 en son paragraphe 1 a) ou b) peut constituer une
infraction au sens dudit paragraphe 1, et II) si l’article 2 vise la commis-
sion de l’infraction de ﬁnancement du terrorisme envisagée en son
paragraphe 1 par une personne privée uniquement, ou également par
un agent de l’Etat. S’agissant en revanche d’une autre question III) —
l’interprétation à donner à la déﬁnition du terme « fonds » ﬁgurant au
paragraphe 1 de l’article premier de la CIRFT —, la Cour a fait observer
qu’« il n’[était] nul besoin de traiter de cette question touchant au champ
d’application de la CIRFT au stade actuel de la procédure » (arrêt,
par. 62).


                                                                                 116

        application de la cirft et de la ciedr (op. ind. pocar)           671

         I. Financement par l’État au regard de la CIRFT

   3. A propos de la première question, la Cour conclut que, dans la
mesure où la CIRFT s’applique aux infractions commises par des indivi-
dus et où l’article 4 requiert que chaque Etat partie érige en infractions
pénales au regard de son droit interne les infractions visées à l’article 2 en
les frappant de peines appropriées, le ﬁnancement par un Etat d’actes de
terrorisme « n’est pas visé par la CIRFT » et « n’entre pas dans le champ
d’application de la convention » (arrêt, par. 59). Je souscris à cette conclu-
sion. Une convention qui fait aux Etats parties obligation d’incriminer
dans leur législation une conduite individuelle donnée, ainsi que de la pré-
venir et de la réprimer, suppose inévitablement que tous les Etats ayant
adhéré à cet instrument ne se livreront pas eux-mêmes à une telle conduite.
Leur en faire spéciﬁquement obligation pourrait donc paraître superﬂu.
   4. Cependant, tout Etat qui commettrait directement l’infraction visée à
l’article 2 n’en verrait pas moins sa responsabilité engagée au regard de la
convention, du fait non pas de la commission même de cette infraction
mais de son omission de prendre les mesures nécessaires pour la prévenir et
la réprimer. En tout état de cause, même si sa conduite n’entrait pas dans
le champ d’application de la CIRFT, l’Etat pourrait voir sa responsabilité
engagée au regard du droit international coutumier du fait de la commis-
sion de l’infraction. De plus, toute autre juridiction compétente pourrait, le
cas échéant, s’autoriser des constatations faites par la Cour pour juger une
demande fondée sur la responsabilité de l’Etat en droit international.


  II. Financement d’actes de terrorisme par des agents de l’État

   5. S’agissant de la deuxième question susmentionnée, celle de savoir si
la commission, par un agent de l’Etat, d’une infraction de ﬁnancement du
terrorisme au sens du paragraphe 1 de l’article 2 de la CIRFT tombe sous
le coup de cette disposition, la Cour conclut que les termes « toute per-
sonne » « visent les individus de manière générale » et que « la convention
ne contient aucun élément de nature à exclure quelque catégorie de per-
sonnes que ce soit », et notamment pas celle des agents de l’Etat (arrêt,
par. 61). Partant, « les Etats parties à la CIRFT sont tenus de prendre les
mesures nécessaires et de coopérer pour prévenir et réprimer les infrac-
tions de ﬁnancement d’actes de terrorisme commises par quelque per-
sonne que ce soit ». Bien que cette question ait été l’objet d’échanges
intenses et développés entre les Parties, la conclusion de la Cour me
semble aller de soi et emporter la conviction.
   6. Pour parvenir à cette conclusion, la Cour invoque expressément le
sens ordinaire de l’expression « toute personne » utilisée au paragraphe 1
de l’article 2 de la CIRFT. Si cette invocation est assurément suﬃsante en
elle-même, j’estime toutefois que la conclusion de la Cour est aussi solide-
ment étayée par un examen de l’objet et du but de la CIRFT, selon la
règle générale d’interprétation énoncée à l’article 31 de la convention de

                                                                          117

        application de la cirft et de la ciedr (op. ind. pocar)           672

Vienne sur le droit des traités, ainsi que par la pratique internationale
observée à l’occasion de la conclusion de traités analogues.
    7. Premièrement, la CIRFT a pour but et objet de prévenir et réprimer
le ﬁnancement d’actes de terrorisme, prescrivant aux Etats parties d’incri-
miner le fait pour toute personne de fournir ou réunir des fonds dans
l’intention de les voir utilisés ou en sachant qu’ils seront utilisés, en tout
ou partie, en vue de commettre : a) un acte qui constitue une infraction au
regard et selon la déﬁnition d’autres traités énumérés en annexe, et b) cer-
tains autres actes dirigés contre des civils ou des personnes qui ne parti-
cipent pas aux hostilités dans une situation de conﬂit armé, actes
constitutifs de violations du droit international humanitaire. Compte
tenu de cet objet et de ce but de la convention, il serait foncièrement
contradictoire de faire aux Etats parties obligation de prendre les mesures
nécessaires et de coopérer pour prévenir et réprimer la commission de
l’infraction de ﬁnancement du terrorisme qui est visée au paragraphe 1 de
l’article 2, tout en les dispensant de cette obligation dès lors que leurs
agents seraient en cause. Il convient de rappeler à cet égard que, dans la
mesure où tout acte de prévention ou de répression incomberait aux
agents de l’Etat, consacrer leur impunité en droit aurait inévitablement et
certainement pour eﬀet de contrarier la réalisation du but de la conven-
tion. Ainsi, exclure les agents de l’Etat du champ de l’expression « toute
personne » irait clairement à l’encontre non seulement du texte du para-
graphe 1 de l’article 2, mais aussi de l’objet et du but de la CIRFT.
    8. Deuxièmement, cette interprétation de l’article 2 de la CIRFT est
conﬁrmée par la pratique internationale observée lors de la conclusion de
traités analogues portant répression de telle ou telle conduite individuelle
illicite.
    9. Il en est certainement ainsi de traités prescrivant aux Etats parties
d’incriminer des actes communément qualiﬁés de terroristes, comme les
conventions et protocoles visés à l’alinéa a) du paragraphe 1 de l’article 2
et énumérés dans l’annexe de la CIRFT, la plupart desquels retiennent la
même expression « toute personne » ou, dans deux cas (nos 3 et 5 de l’an-
nexe), le terme « auteur » sans autre précision, et sans exclure d’aucune
façon l’agent de l’Etat. Le fait d’étendre la juridiction pénale aux infrac-
tions commises par des agents de l’Etat n’est donc nullement contraire à
la pratique internationale. Il ressort même de cette pratique que, lors-
qu’une restriction est ménagée, elle vient au contraire soustraire à la loi
pénale l’individu agissant à titre privé, en limitant l’établissement de la
responsabilité pénale individuelle aux agents de l’Etat. C’est ainsi que la
convention du 10 décembre 1984 contre la torture et autres peines ou trai-
tements cruels, inhumains ou dégradants qualiﬁe le crime de torture de
répréhensible, aux ﬁns de ses dispositions, « lorsqu’une … douleur ou
de[s] … souﬀrances sont inﬂigées par un agent de la fonction publique ou
toute autre personne agissant à titre oﬃciel ou à son instigation ou avec
son consentement exprès ou tacite » (art. premier, par. 1).
    10. Une approche non restrictive dans la qualiﬁcation de l’auteur de
l’infraction se retrouve également dans les conventions qui prescrivent

                                                                          118

        application de la cirft et de la ciedr (op. ind. pocar)           673

aux Etats parties d’incriminer les violations du droit international huma-
nitaire, comme les actes visés à l’alinéa b) du paragraphe 1 de l’article 2
de la CIRFT. A cet égard, les dispositions pertinentes de chacune des
quatre conventions de Genève du 12 août 1949 et du protocole addition-
nel I du 8 juin 1977, qui instituent le régime dit des « infractions graves »,
prévoient que les Etats parties « s’engagent à prendre toute mesure légis-
lative nécessaire pour ﬁxer les sanctions pénales adéquates à appliquer
aux personnes ayant commis, ou donné l’ordre de commettre, l’une ou
l’autre des infractions graves à la présente Convention déﬁnies à l’article
suivant » (article 146, paragraphe 1, de la convention IV ; les trois autres
conventions comportent une disposition identique : article 49 de la
convention I, article 50 de la convention II ; article 129 de la conven-
tion III). Aucune restriction n’est apportée quant à la qualité de ces per-
sonnes. Toutefois, dès lors que les conventions et le protocole I visent les
seules infractions commises en temps de conﬂit armé international, les
auteurs en seront généralement des agents de l’Etat et non des individus
agissant à titre privé. Une fois de plus, lorsqu’une restriction est formulée,
elle vise l’incrimination de tout ou tous actes commis par l’individu agis-
sant à titre privé, et non par l’agent de l’Etat.
   11. Enﬁn, force est de rappeler qu’une conclusion venant limiter la res-
ponsabilité pénale de l’agent de l’Etat par rapport à celle de l’individu
agissant à titre privé irait à l’encontre de la pratique interne des Etats en
matière d’incrimination pénale. Dans tout Etat démocratique, la loi
pénale n’établit aucune distinction selon la qualité de l’auteur, si ce n’est
pour retenir la qualité d’agent public comme une circonstance aggravante
aux ﬁns de la sanction à imposer à l’auteur de l’infraction considérée.

   12. Je conclus qu’il résulte sans équivoque aussi bien du sens ordinaire
du texte que de l’objet et du but de la convention, ainsi que de la pratique
internationale observée par les Etats en concluant des traités analogues,
que l’expression « toute personne » employée au paragraphe 1 de l’ar-
ticle 2 de la CIRFT doit s’entendre comme visant à la fois l’individu agis-
sant à titre privé et l’agent de l’Etat.


       III. L’interprétation de la définition du terme « fonds »
                            relève du fond

  13. S’agissant maintenant de la troisième question évoquée plus haut,
à savoir celle de l’interprétation de la déﬁnition du terme « fonds » ﬁgu-
rant au paragraphe 1 de l’article premier de la CIRFT, la Cour rappelle
que, d’après ladite disposition, ce terme s’entend
    « des biens de toute nature, corporels ou incorporels, mobiliers ou
    immobiliers, acquis par quelque moyen que ce soit, et des documents
    ou instruments juridiques sous quelque forme que ce soit, y compris
    sous forme électronique ou numérique, qui attestent un droit de pro-

                                                                          119

        application de la cirft et de la ciedr (op. ind. pocar)             674

     priété ou un intérêt sur ces biens, et notamment les crédits bancaires,
     les chèques de voyage, les chèques bancaires, les mandats, les actions,
     les titres, les obligations, les traites et les lettres de crédit, sans que
     cette énumération soit limitative ».
  14. A propos de l’interprétation de cette déﬁnition, la Cour déclare ce
qui suit dans son arrêt :
        « Cette déﬁnition englobe de nombreuses sortes d’instruments
     ﬁnanciers ainsi que d’autres biens. La Fédération de Russie n’ayant
     pas soulevé d’exception d’incompétence particulière au sujet de la
     portée du terme « fonds », et en particulier en ce qui concerne la four-
     niture d’armes mentionnée par l’Ukraine dans ses conclusions, il
     n’est nul besoin de traiter de cette question touchant au champ d’ap-
     plication de la CIRFT au stade actuel de la procédure. L’interpréta-
     tion de la déﬁnition de ce terme pourrait toutefois être pertinente, le
     cas échéant, lors de l’examen au fond. » (Arrêt, par. 62.)
   15. Je conviens avec la Cour que l’interprétation de la déﬁnition du
terme « fonds » est à réserver au stade de l’examen au fond, mais j’estime
que la Cour aurait dû motiver cette conclusion autrement. Au para-
graphe 62 de l’arrêt, la Cour semble inférer que la question de l’interpré-
tation du terme « fonds » aurait pu donner lieu à une exception préliminaire
de la part de la Fédération de Russie, qui aurait porté sur le champ d’ap-
plication de la CIRFT et aurait donc pu avoir une incidence sur sa com-
pétence ratione materiae. Je ne suis pas de cet avis. Premièrement, en
déclarant simplement que la déﬁnition du terme « fonds », contenue au
paragraphe 1 de l’article premier de la CIRFT, « englobe de nombreuses
sortes d’instruments ﬁnanciers ainsi que d’autres biens » (les italiques sont
de moi), la Cour risque d’induire en erreur. En fait, cette disposition vise
principalement « des biens de toute nature, corporels ou incorporels,
mobiliers ou immobiliers, acquis par quelque moyen que ce soit » et ne
vise des documents ou instruments juridiques qu’en tant qu’ils sont sus-
ceptibles d’attester l’existence d’un droit de propriété sur ces biens ; lesdits
documents peuvent inclure, sans s’y limiter, des instruments ﬁnanciers. La
disposition met ainsi l’accent sur les biens, et non sur les instruments
ﬁnanciers, lesquels ne peuvent être pris en considération que pour autant
qu’ils attestent quelque droit de propriété sur de tels biens. Quand on sait
en outre que l’énumération des instruments ﬁnanciers n’est pas limitative,
ces documents juridiques et instruments ﬁnanciers ne sauraient en aucun
cas contribuer à circonscrire le champ d’application de la convention.
   16. En ce qui concerne les biens, le paragraphe 1 de l’article premier en
donne également une déﬁnition non limitative, puisqu’il se réfère à des
« biens de toute nature ». Autrement dit, il s’agit non pas d’établir la
nature des biens compris dans cette déﬁnition, mais de rechercher si les
biens utilisés dans tel ou tel cas peuvent servir à la commission des actes
visés à l’alinéa a) ou b) du paragraphe 1 de l’article 2 de la CIRFT. Il
faut donc déterminer quels biens ont eﬀectivement été fournis ou réunis

                                                                            120

        application de la cirft et de la ciedr (op. ind. pocar)           675

dans l’intention qu’ils soient utilisés aux ﬁns illicites envisagées à l’ali-
néa a) ou b) du paragraphe 1 de l’article 2, ou en sachant qu’ils le seraient.
S’agissant de l’existence de l’intention requise chez l’auteur, cette question
soulève des points de droit et surtout de fait qu’il convient d’examiner au
stade du fond.
   17. Je relève, à propos de l’existence des éléments moraux requis, que
la Cour conclut que les questions y aﬀérentes « n’ont pas d’incidence sur
la portée de la convention et ne sont donc pas pertinentes pour ce qui est
de la compétence ratione materiae » (arrêt, par. 63). A mon avis, la Cour
aurait dû raisonner de la même façon en ce qui concerne l’interprétation
de la notion de « fonds ».
   18. En conclusion, de mon point de vue, la Fédération de Russie a eu
raison de ne pas soulever la question de la déﬁnition du terme « fonds »
pour contester la compétence de la Cour. Toute exception ainsi soulevée
aurait dû être rejetée pour les motifs exposés ci-dessus.

                                                  (Signé) Fausto Pocar.




                                                                          121

